Filing # 1 [1456146 E-Filed 08/09/2020 o4S0:27'Bm Fc 09/22/20, Page tof 7 Pagelb 72

IN THE CIRCUIT COURT OF THE EIGHTH JUDICIAL CIRCUIT
IN AND FOR UNION COUNTY, FLORIDA

ZOE EDWARDS,
Plaintiff, CASE NO: 20-CA-
V.

CENTURION MANAGED CARE
OF FLORIDA, LLC,

Defendant.

 

COMPLAINT & DEMAND FOR JURY TRIAL
Plaintiff ZOE EDWARDS (‘Plaintiff’), through undersigned counsel, files this
Complaint against Defendant CENTURION MANAGED CARE OF FLORIDA, LLC,

(hereinafter “Defendant’”), and states as follows:

NATURE OF THE ACTION

1. This is an action brought under §448.102(3), Florida Statutes.

2. This is an action for damages that exceeds the sum of THIRTY THOUSAND
DOLLARS ($30,000.00), exclusive of costs, interest and attorneys’ fees. Accordingly, Plaintiff
has entered “$30,001” in the civil cover sheet for the “estimated amount of the claim” as
required in the preamble to the civil cover sheet for jurisdictional purposes only. The actual value
of Plaintiffs claim will be determined by a fair and just jury in accordance with Article 1,

Section 21, Fla. Const.

THE PARTIES

3. Venue is proper as the acts and omissions giving rise to Plaintiff's claims occurred

wh
Case 3:20-cv-01054-MMH-JRK Document 3 Filed 09/21/20 Page 2 of 7 PagelD 73

in Union County, Florida.

4. At all times pertinent hereto, Plaintiff, ZOE EDWARDS, has been a resident of
the State of Florida and was employed by Defendant, as a Director of Nursing, from May 2016
to August 2019. Plaintiff is a member of a protected class because she objected to Defendant’s
violations of various laws, rules, and/or regulations and became the victim of retaliation.

5. At all times material to this action, Defendant, CENTURION MANAGED CARE
OF FLORIDA, LLC, is a Limited Liability Company operating as a medical center at 7765

South County Road 231, Lake Butler, Florida 32054.

 

CONDITIONS PRECEDENT
6. Plaintiff has satisfied all conditions precedent to bringing this action.
STATEMENT OF FACTS
7. Plaintiff routinely objected to and complained to Pricilla Roberts, Hospital

Administrator, Reception Medical Center (hereinafter “RMC”), Ashley Weseman, Executive
Director of Nursing at RMC, and Troy Kilpatrick, Statewide Director of Nursing, regarding
Centurion’s persistent violation of the laws, tules and regulations governing skilled care facilities
and inmate-patient care. Plaintiff consistently complained and objected to Ms. Roberts, Ms.
Weseman and Mr. Kilpatrick about the fact that Centurion was failing to adequately staff RMC
and meet facility standards for patient care in conformity with Florida law. Plaintiff possessed a
good faith, objectively reasonable belief that the habitual understaffing of the facility and failure
to provide standard healthcare to inmate-patients is in violation of the law and lead to multiple

incidents involving patient safety, patient dignity and breaches of the standard of care. Plaintiff
Case 3:20-cv-01054-MMH-JRK Document 3 Filed 09/21/20 Page 3 of 7 PagelD 74

vehemently objected to and demanded the issues be remedied. Plaintiff also complained about
Defendant accepting payment from the State of Florida to provide certain health services to state
inmates, but then not providing those same services.

8. Plaintiffs nursing license was subject to discipline since she was charged with
overseeing the nursing care provided at RMC and could not attend to patient needs. Defendant
also ordered her to violate the rules governing her nursing license. Plaintiff voiced her objections
to understaffing weeks before her termination. |

9. In June 2019, Plaintiff contacted Mr. Kilpatrick to complain about the
understaffing issues at RMC. These issues necessarily included but were not limited to
Defendant not administering the care to patients it had been paid to provide and as required by
Florida law. As a direct result of that email, Ms. Weseman and Ms. Roberts wrote Plaintiff up on
June 28, 2019 and accused her of “jumping her chain of command” even though prior to Plaintiff
lodging her complaint, she was allowed to freely contact Mr. Kilpatrick. Additionally, Ms.
Weseman and Ms. Roberts alleged that Plaintiff did not complete wound care. Plaintiff put in
writing on her Employee Counseling form, “Wound care was not completed, as we did not have
the staff. There are now two written complaints that Plaintiff has voiced understaffing being an
issue in treating her patients.” Wound care is just one instance of Defendant receiving funding
for care it did not provide. Instead of addressing Plaintiff's concerns for patient care, Ms.
Weseman and Ms. Roberts disciplined Plaintiff and changed the terms and conditions of her
employment.

10. On or about June 29, 2019, Plaintiff emailed Lisa Lynch, Human Resource
Manager for Centurion, and carbon copied Tamara Taylor, Regional Director of Nursing Florida,

and Mr. Kilpatrick to address what had occurred in the meeting with Ms. Weseman. Once again,
Case 3:20-cv-01054-MMH-JRK Document 3 Filed 09/21/20 Page 4 of 7 PagelD 75

Plaintiff cried out for help stating, “When I first took over the hospital I was overwhelmed with
all the duties I was given, and I asked for help and more staff. I have been working 5 days a
week, 10 hour shifts, to make sure everything I am responsible for is done. I have gone above
and beyond to improve the hospital, with little help from administration...I do not want to be
yelled at, and belittled by my administrator. This is bullying and I would like to file a formal
complaint.”

11. After speaking with Ms. Lynch, Plaintiff contacted Joanna Bryan to file her
complaint on July 2, 2019. Ms. Lynch followed up with Plaintiff.on July 10, 2019 stating that
she understood that Plaintiff had a phone conference with Kim Rye, Regional Director of
Nursing Florida and Ms. Taylor. Plaintiff responded that she had a productive call and that she
would be meeting with them on July 11, 2019.

12. On July 12, 2019, Plaintiff showed up to her meeting with Ms. Rye and Ms.
Taylor, only to find that Ms. Roberts was present as well. Plaintiff was prevented from voicing
all of her concerns in this meeting.

13. On or about July 22, 2019, Ms. Roberts and Ms. Weseman issued Plaintiff
another write up, just ten days after her meeting with Ms. Rye, Ms. Taylor and Ms. Roberts. |

14. Plaintiff filed a formal complaint that same day with Human Resources. Plaintiff
also formally complained to the assistant warden about Centurion’s illegal activities. Two weeks
later, Plaintiff's supervisor suspended her without pay and ultimately fired her within four weeks
of her engaging in the protected activity.

15. Plaintiff has retained the undersigned to represent her interests in this cause and is
obligated to pay a fee for these services. Defendant should be made to pay said fee under the

laws set forth above.
Case 3:20-cv-01054-MMH-JRK Document 3 Filed 09/21/20 Page 5 of 7 PagelD 76

COUNT I

VIOLATION OF FLORIDA’S PRIVATE SECTOR WHISTLE-BLOWER ACT,
FLA STAT §448.102 AS TO DEFENDANT

16. Plaintiff re-alleges and incorporates all allegations contained within Paragraphs 1
through 15, above, as if fully set forth herein.

17. Florida Statute §448.102 et seqg., expressly provides that an employer may not
take any retaliatory action against an employee because the employee has: “objected to, or
refused to participate in, any activity, policy, or practice of the employer which is in violation of
a law, rule, or regulation.”

18.  Atall times material to this action, Plaintiff was an employee of Defendant within
the meaning of Florida Statutes §448.101(2).

19. At all times material to this action, Defendant was an “employer” within the
meaning of Florida Statutes §448.101(3) and regularly employed more than ten (10) persons.

20. Defendant violated Florida Statutes §448.102(3) by taking retaliatory personnel
actions against Plaintiff, to include formally disciplining, changing the terms and conditions of
employment and ultimately termination, because of her complaints to Defendant which she
possessed a good faith, objectively reasonable belief that Defendant’s actions were violations of
the Florida and/or Federal law.

21. Defendant and/or its agents, managers, and supervisors actively and knowingly
participated in the retaliatory actions taken against Plaintiff having actual knowledge and/or
constructive knowledge of the wrongfulness of their conduct and the high probability that injury
and/or damage to Plaintiff would result, and/or acted with such reckless disregard for, or with an
absence of reasonable care, as to constitute a conscious disregard for, or indifference to,

Plaintiff's statutorily protected rights, and/or acted with such gross negligence that Defendant
Case 3:20-cv-01054-MMH-JRK Document 3 Filed 09/21/20. Page 6 of 7 PagelD 77

contributed to Plaintiff ‘s damages, injuries, and losses.

| 22. As a direct, proximate, and foreseeable result of Defendant’s actions, Plaintiff has
suffered past and future pecuniary losses, emotional pain, suffering, inconvenience, mental
anguish, loss of enjoyment of life, loss of dignity, severe emotional distress, humiliation, and
other non-pecuniary losses and intangible injuries.

PRAYER FOR RELIEF —
WHEREFORE, Plaintiff demands judgment against Defendant for the following:

(a) that process issue and this Court take jurisdiction over this case;

(b) that this Court grant equitable relief | against Defendant under the applicable
counts set forth above, mandating Defendant’s obedience to the laws enumerated herein and
providing other equitable relief to Plaintiff; enter judgment against Defendant and for Plaintiff
awarding all legally-available general and compensatory damages and economic loss to Plaintiff
from Defendant for Defendant’s violations of law enumerated herein;

(c) enter judgment against Defendant and for Plaintiff permanently enjoining
Defendant from future violations of law enumerated herein;

(d) enter judgment against Defendant and for Plaintiff awarding Plaintiff
attorney’s fees and costs;

(e) award Plaintiff interest where appropriate; and

(f) grant such other further relief as being just and proper under the circumstances,

including but not limited to reinstatement.
Case 3:20-cv-01054-MMH-JRK Document 3 Filed 09/21/20 Page 7 of 7 PagelD 78

DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

Dated this 9th day of August, 2020.

Respectfully submitted,

s/ Thomas L. Dickens, ITI

 

Thomas L. Dickens, II

Florida Bar No.: 63867

Morgan & Morgan, P.A.

20 N. Orange Ave., 15" Floor

P.O. Box 4979

Orlando, FL 32802-4979

Direct Tel.: (407) 418 2042
Facsimile: (407) 245-3354
Email: tdickens@forthepeople.com
Secondary Email: egeorge@forthepeople.com
Attorney for Plaintiff
